CHRISTOPHER M. MCMONAGLE, ESQ.
STERN & EISENBERG, PC
1581 MAIN STREET, SUITE 200
THE SHOPS AT VALLEY SQUARE
WARRINGTON, PA 18976
TELEPHONE: (215) 572-8111
FACSIMILE: (215) 572-5025

                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                        THE MIDDLE DISTRICT OF PENNSYLVANIA
                                    (HARRISBURG)

In Re:
         James Edward Hawk
         fka Jamie edward Hawk                         Chapter 7
                 Debtors(s)
-----------------------------------                    Case Number: 19-04599-HWV
U.S. Bank Trust National Association, not in its
individual capacity but solely as Owner Trustee
for VRMTG Asset Trust
                 Movant
v.
James Edward Hawk
fka Jamie edward Hawk

April L. Hawk
(Non-Filing Co-Debtor)
             Respondent(s)


                                               ORDER

       AND NOW, upon the motion of U.S. Bank Trust National Association, not in its individual
capacity but solely as Owner Trustee for VRMTG Asset Trust (“U.S. Bank Trust National
Association, not in its individual capacity but solely as Owner Trustee for VRMTG Asset Trust”), and
upon the failure of Debtor to file an Answer or otherwise plead as directed by the Court (and/or after
hearing held and consideration of all evidence, arguments and briefs of Counsel), it is
ORDERED AND DECREED that Movant, U.S. Bank Trust National Association, not in its
individual capacity but solely as Owner Trustee for VRMTG Asset Trust (and any assignee/
successor-in-interest) is granted relief from the stay of 11 U.S.C. §362 to proceed with enforcement
of all rights Movant has under state and federal law concerning the Property (the “Property”):
345 PINE GROVE ROAD, HANOVER, PA 17331.

       It is further ORDERED and DECREED that the 14-day stay pursuant to BKRP 4001(a)(3) is
hereby waived.


          Dated: January 7, 2020              By the Court,



  Case 1:19-bk-04599-HWV                     Henry
                                   Doc 15 Filed    W. Van Eck,
                                                01/07/20       &KLHIBankruptcy
                                                           Entered              Judge (JG) Desc
                                                                    01/08/20 08:56:13
                                   Main Document    Page 1 of 1
